Name: COMMISSION REGULATION (EEC) No 1246/93 of 19 May 1993 re-establishing the levying of customs duties on products falling within CN code 8516Ã 50Ã 00, originating in China and Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  mechanical engineering;  tariff policy
 Date Published: nan

 No L 127/6 Official Journal of the European Communities 25. 5. 93 COMMISSION REGULATION (EEC) No 1246/93 of 19 May 1993 re-establishing the levying of customs duties on products falling within CN code 8516 50 00 , originating in China and Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply Whereas, in the case of products falling within CN code 8516 50 00, originating in China and Thailand, the indivi ­ dual ceiling was fixed at ECU 2 960 000 ; whereas on 24 March 1993, imports of these products into the Community originating in China and Thailand reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against China and Thailand, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of certain industrial products originating in developing countries ('), extended for 1993 by Regulation (EEC) No 3917/92 (2), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded for 1993 to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established : HAS ADOPTED THIS REGULATION : Article 1 As from 28 May 1993, the levying of customs duties, suspended for 1993 pursuant to Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products, originating in China and Thailand : Order No CN code Description 10.1045 8516 50 00 Microwave ovens Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 May 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 1 . 0 OJ No L 396, 31 . 12. 1992, p. 1 .